                  UNITED STATES DISTRICT COURT

                  SOUTHERN DISTRICT OF GEORGIA

                          SAVANNAH DIVISION

TAVON R. WRIGHT,                      )
                                      )
     Plaintiff,                       )
                                      )
v.                                    )                 CV417-195
                                      )
CITY OF SAVANNAH, et al.,             )
                                      )
     Defendants.                      )

                                  ORDER

     Plaintiff Tavon Wright filed this 42 U.S.C. § 1983 action against

several defendants, including Savannah Police detective Kevin Fikes.

Doc. 1. The Court recommended dismissal of most of Wright’s claims,

but permitted his claim against Detective Fikes for malicious prosecution

to be served.      See doc. 10, adopted doc. 13.       Detective Fikes waived

personal service. Doc. 11 at 2. He filed no responsive pleading and the

Clerk entered default.     Doc. 14.       Despite the Clerk’s entry of default,

Wright did not move for a default judgment.             The Court, therefore,

directed him to file such a motion. Doc. 16. He has responded to that

Order. Doc. 17.



                                          1
     The Federal Rules of Civil Procedure permit entry of a default

judgment against a defendant without Court intervention, “[i]f the

plaintiff’s claim is for a sum certain or a sum that can be made certain by

computation.”     Fed. R. Civ. P. 55(b)(1).   In all other cases, the Court

must conduct a hearing to, among other things, determine the amount of

damages.      Fed. R. Civ. P. 55(b)(2)(B).    “[B]efore entering a default

judgment for damages, the district court must ensure that the well-

pleaded allegations in the complaint, which are taken as true due to the

default, actually state a substantive cause of action and that there is a

substantive, sufficient basis in the pleadings for the particular relief

sought.” Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860, 863 (11th

Cir. 2007).

     Even where the well-pleaded facts in a complaint are sufficient to

establish liability, damages that cannot be mathematically calculated, i.e.,

emotional distress damages or punitive damages, still require support.

As this Court has explained:

     Even where the Court finds that default judgment [as to
     liability] is appropriate, it must make certain ‘that there is a
     legitimate basis for any damage award it enters.’ Anheuser-
     Busch, Inc. v. Philopt, 317 F.3d 1264, 1266 (11th Cir. 2003); see
     also Faria V. Lima Inv. Sols., LLC, . . . 2019 WL 3044033, at *
     2 (M.D. Fla. June 24, 2019), report and recommendation
                                     2
     adopted, . . . 2019 WL 3037796 (M.D. Fla. July 11, 2019)
     (“Unlike well-pleaded allegations of fact, allegations relating to
     the amount of damages are not admitted by virtue of default;
     rather, the court must determine both the amount and
     character of damages.”). Further, as the Eleventh Circuit
     Court of Appeals explained, ‘despite Rule 55’s permissive
     language, judgement of default awarding cash damages can not
     be properly entered without a hearing unless the amount
     claimed is a liquidated sum or one capable of mathematical
     calculation.” Organizacion Miss Am. Latina, Inc. v. Urquidi,
     712 F. App’x 945, 948 (11th Cir. 2017) (internal quotations
     omitted).

Whitman v. Hinton, 2019 WL 3776472, at * 2 (S.D. Ga. Aug. 9, 2019)

(alterations omitted).

     The Court has already determined that the factual allegations in

the Complaint, taken as true, are sufficient to state a claim against

Detective Fikes.   See doc. 10 at 6.     Wright’s unsworn and wholly

conclusory assertion that the appropriate damages in this case are

$30,000,000.00 is completely inadequate, however.          See doc. 17.

Before a hearing on damages is scheduled, the Court will require Wright

to explain his calculation of his damages and identify any supporting

evidence.

     Accordingly, plaintiff is DIRECTED to submit a response to this

Order within 14 days which explains the basis for calculating the

amount of his damages.     Upon filing of that response, the Clerk is
                                     3
DIRECTED to mail a copy of that response along with a copy of this

Order to defendant Fikes at 119 Westwind Drive, Pooler, GA 31322. If

Fikes contests Wright’s damages calculation, he may file a response in

opposition within 14 days of the Clerk’s mailing. After the period for

opposition, the Court will review plaintiff’s submission and determine

if a hearing is warranted.   Any such hearing will be scheduled in a

subsequent Order.

     SO ORDERED, this 28th day
                             y of January,
                                        y, 2020.

                                    ________________________________
                                      __________________________
                                     CHR
                                      HRISTOPHER
                                      H  ISTO
                                           TOPHER
                                            O       L. RAYY
                                     UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                   4
